Citation Nr: 0914157	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral foot disability has been 
received.  

2.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from December 1942 to January 
1946.  

This appeal to the Veterans' Appeals (Board) arises from a 
July 2003 rating decision, in which the RO declined to reopen 
a claim for service connection for bilateral foot disability.  
The Veteran filed a notice of disagreement (NOD) in July 
2004, and the RO issued a statement of the case (SOC) in 
August 2005.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in September 
2005.

In July 2006, the Veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  In October 2006, the RO continued the 
denial of the claim for service connection for bilateral foot 
disability (as reflected in a supplemental SOC (SSOC)).  

Although the Veteran requested a Board hearing in October 
2005, in a May 2007 letter, prior to the scheduled date for 
the hearing, he withdrew his request.  

The Board notes that, during the course of the appeal, the RO 
reopened the claim for service connection for bilateral foot 
disability and considered it on the merits.  However, 
regardless of what the RO has done, the Board must address 
the question of whether new and material evidence to reopen 
the claim has been received, because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Given that fact-and in view of the 
Board's favorable disposition of the request to reopen-the 
Board has characterized the appeal as encompassing the two 
matters set forth on the title page.

In April 2009, the motion of the Veteran's representative to 
advance this appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2008) was granted.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the Veteran's claim for 
service connection for bilateral foot disability, and the 
service connection claim, on the merits, has been 
accomplished.

2.  In an unappealed March 1993 decision, the RO denied the 
Veteran's claim for service connection for residuals of foot 
injury; although notified of the denial later that same 
month, the Veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the 
March 1993 denial of the claim includes relevant official 
service department records not previously considered.  

4.  Pes planus was noted on the report of examination for 
induction into service; hallux valgus was not noted.  

5.  While hallux valgus was not noted on the report of 
examination for discharge, it was noted in an interim 
examination, and the medical evidence pertinent to whether to 
the question of whether hallux valgus represents in-service 
aggravation of the Veteran's pre-existing bilateral pes 
planus tends to weigh in favor of the claim.  




CONCLUSIONS OF LAW

1.  As evidence received since the RO's unappealed March 1993 
denial includes service records not previously considered, 
the criteria for reconsideration of the claim are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008). 

2.  Resolving all reasonable doubting in the Veteran's favor, 
the criteria for service connection for bilateral hallux 
valgus, based on in-service aggravation of pre-existing 
disability, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the petition to reopen the 
claim for service connection for bilateral foot disability, 
as well as the claim for service connection on the merits, 
the Board finds that all notification and development actions 
needed to fairly adjudicate these matters have been 
accomplished.  



II.  Analysis

A.  Petition to Reopen

The previous claim for service connection for bilateral foot 
disability was denied in a March 1993 rating decision.  
Although notified of the denial later in March 1993, the 
Veteran did not initiate an appeal.

Typically, the fact that the Veteran did not appeal the March 
1993 rating decision would render the decision final as to 
the evidence then of record, and not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  Under such circumstances, VA 
could only reopen and review such claim if new and material 
evidence is submitted by or on behalf of a veteran.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

However, at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding the 
requirement that new and material evidence must first be 
received.  38 C.F.R. § 3.156(c).

In this case, additional, relevant evidence associated with 
the claims file since the March 1993 decision includes 
official service department records submitted by the Veteran.  
These records include the report of a March 1945 medical 
examination (prior to discharge), which is pertinent to the 
claim for service connection.  As, pursuant to 38 C.F.R. 
§ 3.156(c), these additional service records require 
reconsideration of the claim for service connection, analysis 
of the claim in light of 38 C.F.R. § 3.156(a) is 
unnecessary.  [The Board further notes, parenthetically, that 
if the reconsidered claim is ultimately granted all or in 
part on the basis of the additional service records received, 
the effective date of such award is the date entitlement 
arose, or the date of receipt of the previously denied claim, 
whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3)].

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2008).

In adjudicating a claim for VA benefits, VA is responsible 
for determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

In this case, the December 1942 enlistment examination report 
indicates that the Veteran had slight pes planus at that 
time.  Thus, the Veteran is not entitled to a presumption of 
sound condition with respect to pes planus in this case.  

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.306(a) (2008).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Here, the partial report of a March 1945 service examination 
shows, in addition to first  degree pes planus, a diagnosis 
of  mild hallux valgus-a condition not noted at entry.  In 
connection with the current claim for service connection.  
The RO requested a medical opinion to determine whether the 
diagnosis of hallux valgus represented a worsening of the 
pre-existing pes planus beyond its normal progression.  The 
report of an August 2006 VA examination reflects diagnosis of 
moderate left hallux valgus deformity, and mild right hallux 
valgus deformity.  The examiner's opinion, based on a review 
of the claims file and examination of the Veteran, is that 
"it is at least as likely as not that the Veteran's current 
hallux valgus deformity is related to his pes planus or flat 
foot condition bilaterally," and that it resulted from 
abnormal forces to the feet with walking and standing.  

Similarly, an August 2004 letter from the Veteran's private 
physician states that, "[i]t is likely that [the pes planus 
and hallux valgus] would not be at this level without his 
service related excessive wear and tear."  In a June 2006 
letter, the same physician stated, "it is reasonable to 
assume that the rigors of military duty which is usually more 
intense than normal wear and tear of the feet may have 
exacerbated these conditions and accelerated the 
deterioration of the feet contributing to the painful 
condition of his feet at the present time."  

Collectively, the above-referenced medical opinions tend to 
weigh in favor of a finding of service connection for 
bilateral hallux valgus, and there is no contrary medical 
opinion of record.  The RO denied the claim for service 
connection based on the normal findings for the feet noted on 
the report of examination for discharge in January 1946.  
However, in light of the notation of pes planus at entry into 
service and in the March 1945 examination report, as well as 
the notation of hallux valgus on the March 1945 report, (less 
than one year prior to the January 1946 discharge 
examination), and currently, the Board resolves any doubt as 
to the presence of those disabilities at discharge in favor 
of the Veteran.  

Under the circumstances of this case, and with resolution 
resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hallux valgus, 
based on in-service aggravation of pre-existing pes planus, 
are met.  


ORDER

The request to reconsider the claim for service connection 
for bilateral foot disability is granted.

Service connection for bilateral hallux valgus, on the basis 
of aggravation of pre-existing disability, is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


